Citation Nr: 0005022	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  99-13 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for residuals of a wound of the left forearm with fractures 
of the left ulna and radius, with traumatic arthritis and 
nerve damage, and damage to Muscle Groups VII and VIII.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from March 1942 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran is right-hand dominant.  

3.  Residuals of a wound of the left forearm with fractures 
of the left ulna and radius, with traumatic arthritis and 
nerve damage, and damage to Muscle Groups VII and VIII are 
manifested by subjective complaints of pain, burning, 
tingling, weakness, and fatigability in the left arm and 
hand; objective evidence of decreased wrist motion, some 
reduction in grip strength, some decreased sensation in the 
hand and fingers, and some tenderness about the left wrist 
and lower forearm; and X-ray evidence of malunion of the 
distal radius and degenerative joint disease in the wrist and 
elbow.    
 

CONCLUSIONS OF LAW

1.  The veteran's left hand is considered his non-dominant 
hand for VA purposes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.69 (1999).  

2.  The criteria for entitlement to a disability rating in 
excess of 20 percent for residuals of a wound of the left 
forearm with fractures of the left ulna and radius, with 
traumatic arthritis and nerve damage, and damage to Muscle 
Groups VII and VIII, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 
4.20, 4.21, 4.55, 4.56, 4.73, Diagnostic Code 5307 (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

Service medical records showed that the veteran sustained 
complete compund comminuted fractures of both bones of the 
distal left forearm when struck by fragments of an exploding 
aerial bomb.  The fractures were treated by closed reduction.  
He was hospitalized in excess of 2 months, and the arm was 
casted and recasted several times, until May 1945, when X-ray 
studies showed sufficient bony union.  After treatment and 
therapy, it was determined that the veteran was unfit for 
further active duty.  The Certificate of Disability for 
Discharge listed the veteran's disability as follows: 
favorable fibrous ankylosis of the left wrist and elbow as 
the result of a gunshot wound to the left forearm, with 
compound, comminuted, complete fracture of the left ulna and 
radius.  It was noted that the veteran was incapacitated by 
reason of stiffness of the left wrist and elbow. 

In a September 1945 rating decision, the RO established 
service connection for the veteran's disability as previously 
described and assigned a 100 percent rating.   

In August 1946, the RO recharacterized the disability as 
scars from a gunshot wound to the left forearm, with healed 
fractures of the left radius and ulna, some limitation of 
wrist motion, and wounds to Muscle Group VIII.  The RO 
assigned a 30 percent rating at that time.  

Again, in March 1960, the RO recharacterized the disability a 
scar from a combat injury to the left forearm with healed 
fractures of the left radius and ulna and moderate damage to 
Muscle Group VII and VIII.  The RO assigned a 20 percent 
disability rating.  

Pursuant to the veteran's claim, the RO issued a rating 
decision in June 1996 in which it recharacterized the 
disability as wound of the left forearm with fracture of the 
radius and ulna, traumatic arthritis, nerve damage, and 
damage to Muscle Group VII.  In a July 1996 decision, the RO 
determined that the 20 percent evaluation was confirmed.  The 
RO did not explain why Muscle Group VII was dropped from the 
rating.     

The veteran was afforded a VA orthopedic examination in July 
1996.  He related the history of his left arm injury during 
service.  He complained of chronic ache, soreness, pain and 
tenderness in the left forearm, wrist and hand.  He had 
difficulty with use, including gripping or grasping.  He was 
right-handed.  Examination revealed some residual bowing in 
the forearm.  There was pain, tenderness and soreness in the 
forearm, hand and wrist.  Range of motion of the wrist 
revealed 10 degrees of dorsiflexion, 30 degrees of palmar 
flexion, 10 degrees of radial ulnar deviation.  He was able 
to pronate and supinate the wrist.  There was diminished grip 
and grasp in the hand.  There was diminished sensation over 
the median nerve distribution.  XC-ray studies revealed old 
healed fractures of the distal thirds of the shaft of the 
ulna and radius with solid union, but with slight lateral 
displacement of the distal fragments as related to the 
proximal fragments.  

In September 1998, the veteran filed a claim for an increased 
evaluation.  In connection with that claim, the RO received 
VA outpatient medical records.  Notes dated in July 1998 
showed complained of pain and tingling in the ulnar groove 
and tingling in the small fingers.  He had problems using the 
arm.  It was noted that he had a history of forearm injury, 
scapholunate advanced collapse wrist, and old carpal tunnel 
repair.  Examination revealed positive Tinel's sign at the 
elbow and decreased sensation in the ulnar distribution.  The 
wrist and forearm were nontender.  The veteran returned for 
follow up in September 1998.  He complained of burning pain 
in the dorsal forearm and the ulnar groove.  On examination, 
range of motion of the wrist and elbow did not produce 
symptoms.  Working against resistance did not produce pain.  
Tinel's sign was positive at the elbow but negative at the 
wrist.  X-rays showed radial carpal degenerative joint 
disease, elbow degenerative joint disease, and malunion of 
the distal radius.  Electromyography (EMG) showed mostly 
carpal tunnel syndrome.  The diagnosis was vague forearm pain 
with evidence of old carpal tunnel syndrome (CTS).    

The veteran was afforded a VA examination in October 1998.  
He reported that he had experienced chronic pain, soreness, 
and tenderness in the left wrist since the injury.  He also 
had stiffness, some fatigability, and lack of endurance.  He 
was able to perform normal daily activities, though he could 
not do a lot of repetitive actions with the hand.  He was not 
on medication but wore a brace on the forearm.  Examination 
showed a little bit of bowing of the forearm.  There was 
pain, tenderness, and soreness over the distal radius and 
ulna.  There was full range of left elbow motion.  The left 
wrist had 30 degrees dorsiflexion and palmar flexion and 20 
degrees radial and ulnar deviation.  There was some 
diminished grip and grasp in the left hand.  Sensation 
appeared intact.  The diagnosis was residuals of a left 
forearm fracture with arthritis.   

In a November 1998 rating decision, the RO characterized the 
disability as left forearm fracture with CTS and traumatic 
arthritis.  It continued the 20 percent disability rating 
already in effect.  

The veteran testified at a personal hearing in December 1998.  
His current left arm symptoms were pain, cramps, numbness, 
and some tenderness.  He used a brace to stabilize and 
minimize pain in the wrist.  He also used pads around the 
elbow for protection and support.  The veteran explained that 
he could not perform activities with the left hand that 
required strength, such as lifting or pushing a lawn mower.  
He dropped a lot of things.  When he wore the brace, the pain 
in the left arm was a five or six on a scale of one to ten; 
the pain worsened without the brace.  The veteran indicated 
that the pain sometimes interfered with sleep.  It hurt to 
move his thumb or wrist.  He had difficulty making a fist.  
The pain shot down from the elbow to the wrist.  The veteran 
was currently receiving VA care for the left forearm and took 
two types of pain medication.  Treatment did not include 
physical therapy because the veteran did not think it would 
help.  He stated that doctors did not want to perform 
addition surgery for fear of leaving him with less mobility.  
He was able to pick up a cup of coffee, but if he wanted to 
change his grip, he would have to use his right hand to 
manually reposition the fingers.  

Following the hearing, the veteran submitted additional VA 
outpatient medical records.  Notes dated in September 1998 
indicated that the wrist splint had provided some pain 
relief.  He continued to have thumb pain and tingling in the 
wrist and forearm.  Notes dated in October 1998 revealed 
complaints of shooting pain around the left elbow and wrist.  
On examination, there was exquisite tenderness over the ulnar 
nerve at the elbow.  Other findings were unchanged from 
previous examinations.  The physician commented that the 
August 1998 EMG showed old CTS with left median 
mononeuropathy.  There was no evidence of ulnar neuropathy.  
Notes dated about one week later in October 1998 indicated 
that a consultation with another physician confirmed that the 
majority of the veteran's pain appeared to be ulnar nerve 
irritation or radial nerve neuritis.  

The veteran was afforded an outpatient neurology consultation 
in December 1998.  He complained of pain and malalignment in 
the left forearm since the injury in service.  He described 
the pain as a dull ache or burning reaching from the mid 
forearm to the fingers more on the lateral side.  Pain 
medication and a wrist support had provided no benefit.  
Examination revealed deformity of the left forearm.  There 
was a surgical incision with contracture over the left four 
fingers from the release operation on the wrist and base of 
the thumb.  Strength in the hand, including grip, was 4/5.  
The mid arm was tender.  There was decreased sensation on the 
left palm, more laterally than medially.  The doctor reviewed 
the findings from the August 1998 EMG.  His diagnosis was 
pain of CTS associated with contracture pains on the left 
hand and forearm.  

Neurology notes dated in February 1999 indicated that the 
veteran complained of two types of pain: 1) achy pain around 
the elbow; and 2) a tingling sensation from the fingers to 
the mid forearm.  He had been found to have bilateral CTS by 
EMG, on the left more than the right.  Medication and wearing 
a wrist splint helped but did not completely relieve the 
pain.  Examination revealed hand grip strength of 4/5 and 
thumb strength of 5/5.  There was positive Tinel sign on the 
left hand.  Sensation was wholly intact.  Examination was 
positive for finger contracture.  The assessment was 
bilateral arm pain secondary to upper extremity injury. The 
physician indicated that he doubted there was CTS.  The 
veteran was to increase his medication dosage and continue 
using splint.  

Orthopedic notes dated in February 1999 showed that the 
veteran's left arm pain was slightly better.  Evaluation of 
the wrist revealed 30 degrees dorsiflexion and palmar 
flexion.  There was decreased sensation in all fingers.        

In his June 1999 substantive appeal, the veteran related that 
he had experienced a "needles and pins" type feeling since 
the original injury.  He had pain and burning in the fingers, 
even after the CTS surgery.  He desired a separate evaluation 
for neurological involvement, as well as for malunion of the 
radius.  The veteran explained that the arm was badly 
deformed from his injuries.  When he returned to the states, 
the doctors re-broke the arm to improve the deformity, though 
there was still mild bowing of the left forearm.  The veteran 
related that the left forearm was about one inch shorter than 
the right forearm.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's disability is currently evaluated as 20 percent 
disabling under Diagnostic Code (Code) 5307, injury to Muscle 
Group VII.  38 C.F.R. § 4.73.  

In this case, the Board finds that the veteran's disability 
is most appropriately rated as a muscle injury under Code 
5307.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  In so finding, the Board observes that the 
veteran asserts entitlement to a separate disability rating 
for the malalignment of the fractured bones.  VA regulations 
generally prohibit the evaluation of the same disability 
under various diagnoses.  38 C.F.R. § 4.14.  However, a 
veteran is entitled to separate disability ratings for 
different manifestations of the same disability when the 
symptomatology of one manifestation is not duplicative or 
overlapping of the symptomatology of the other 
manifestations.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  In this case, there is evidence to separate the 
symptomatology resulting from muscle injury, traumatic 
arthritis, or bony malunion.  Because the resulting 
disability to the left forearm is the same, assigning 
separate disability ratings is inappropriate.  

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation. Id.  With reference to muscle injuries, 
VA regulations specify that a muscle injury rating will not 
be combined with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a).  A comparison between the 
provisions of Code 8515, disability of the median nerve, and 
Code 5307 reveals that both the nerve and the muscle group 
function in the movement of the fingers and wrist.  
Therefore, because the manifestation of resulting disability 
is overlapping, there is no basis for a separate disability 
rating for the veteran's neurological difficulty.  38 C.F.R. 
§ 4.14; Esteban, 6 Vet. App. at 262.  

Moreover, evaluation of the left forearm disability under a 
different diagnostic code would not benefit the veteran.  For 
example, the evidence fails to reveal compensable disability 
based on limitation of wrist motion, Code 5215, or limitation 
of elbow motion, Codes 5206 through 5208.  See Codes 5003 and 
5010 (evaluation of degenerative and traumatic arthritis is 
based on limitation of motion of the affected part).  
Evaluation according to malunion of the radius, Code 5212, 
would result in a rating less than the current 20 percent 
evaluation.  Finally, the evidence of record reflects 
neurological symptoms that are primarily sensory in nature, 
such that no more than a 20 percent rating would be in order.  
38 C.F.R. § 4.124a, Code 8515 and note.      

Code 5307 specifies that Muscle Group VII functions in the 
flexion of the wrist and fingers.  A 20 percent rating is 
assigned when there is moderately severe disability resulting 
from injury to Muscle Group VII in the non-dominant arm.  A 
maximum schedular rating of 30 percent is awarded when there 
is severe disability in the non-dominant arm.   

Code 5308 specifies that Muscle Group VIII functions in the 
extension of the wrist and fingers.  A 20 percent rating is 
assigned when there is moderately severe disability resulting 
from injury to Muscle Group VII in the non-dominant arm.  A 
maximum schedular rating of 20 percent is awarded when there 
is severe disability in the non-dominant arm.   

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).    

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d).  

Moderately severe muscle disability results from a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service or other records should show 
hospitalization for a prolonged period for treatment of 
wound, reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.  
Objective examination should reveal entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment. Id.  

Severe muscle disability occurs when there was a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Records 
should show hospitalization for a prolonged period for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
evidence of severe muscle disability includes ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Additional signs of 
severe muscle disability, when present, include: X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile. Id.  

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a).  

With respect to the proper disability evaluation under Code 
5307, the Board finds that the preponderance of the evidence 
favors entitlement to a disability rating greater than 20 
percent.  A review of the claims folder reveals subjective 
complaints including of pain, burning, tingling, weakness, 
and fatigability in the left arm and hand.  Objectively, 
there is decreased wrist motion, some reduction in grip 
strength, some decreased sensation in the hand and fingers, 
and some tenderness about the left wrist and lower forearm.  
X-rays show malunion of the distal radius and degenerative 
joint disease in the wrist and elbow.  Although the veteran 
originally sustained compound, comminuted fractures of the 
radius and ulna, a typical indicator for severe resulting 
disability, the current record fails to reveal evidence of 
loss of deep fascia or muscle tissue, visible muscle atrophy, 
tendon damage, adhesions, severe loss of strength, retained 
foreign bodies, or other characteristics of severe disability 
set forth in 38 C.F.R. § 4.56(d).  Therefore, although it is 
clear that the veteran incurred a significant injury to the 
left forearm, the disability picture does not more nearly 
approximate the criteria for a 30 percent rating for severe 
disability under Code 5307.  38 C.F.R. § 4.7.  

Finally, the Board finds no basis for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1).  That is, there 
is no evidence of frequent hospitalization related to the 
left forearm disability and no evidence showing marked 
interference with employment resulting therefrom.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 20 percent for a left forearm fracture with 
carpal tunnel syndrome and traumatic arthritis.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 
4.55, 4.56, 4.73, Code 5307.   
    

ORDER

Entitlement to a disability rating greater than 20 percent 
for a left forearm fracture with carpal tunnel syndrome and 
traumatic arthritis is denied.   



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



